Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Information Disclosure Statement
The information disclosure statements (IDS) are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group 1 (claims 1-11) in the reply filed on 5 May 2022 is acknowledged.

Status of Application
3.	The instant application was filed 22 February 2022.  Claims 1-22 are currently pending. Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 May 2022.  Claims 1-11 are examined on the merits within. 




Claim Objections
4.	 Claim 1 is objected to because of the following informalities: please insert “and” between the first and second wherein clauses to show that all components are included in the electrospun structure. Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade name Eudragit.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific polymer and, accordingly, the identification/description is indefinite.

Claim Rejections – 35 U.S.C. 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevier (U.S. Patent Application Publication No. 2014/0302121).
	Regarding instant claim 1, Bevier discloses a composition comprising a cannabinoid receptor binding agent.  See abstract.  The delivery vehicle may comprise the cannabinoid receptor binding agent and a nanoparticle in the form a nanofiber produced by electrospinning.  See paragraph [0058]. The cannabinoid receptor binding agent can be an extract from Cannabis sativa, a cannabinoid, or phytocannabinoid.  See paragraphs [0027-0028]. 
	Regarding instant claim 2, the composition comprises 1 to 55% cannabinoid receptor binding agent and 1 to 75% polymeric nanoparticles.  See claim 1.  This reads on a pharmaceutical agent present in an amount of at least 100 wt.% relation to the polymer.  
	Regarding instant claim 3, Bevier teaches that one may use various combinations of polymers, i.e., one or more polymers.  See paragraph [0085].
	Regarding instant claim 9, the polymer is selected from polyethylene oxide, polyvinyl pyrrolidine, cellulose, collagen, gelatin, etc.  See paragraphs [0085-0086].  
	Regarding instant claim 10, the composition may be disposed on a substrate such as a patch.  See paragraph [0061].  
	Thus the instant claims are anticipated by Bevier. 
Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevier (U.S. Patent Application Publication No. 2014/0302121) in view of Johnson (U.S. Patent Application Publication No. 2016/0317706).
	Regarding instant claim 1, Bevier teaches a composition comprising a cannabinoid receptor binding agent.  See abstract.  The delivery vehicle may comprise the cannabinoid receptor binding agent and a nanoparticle in the form a nanofiber produced by electrospinning.  See paragraph [0058]. The cannabinoid receptor binding agent can be an extract from Cannabis sativa, a cannabinoid, or phytocannabinoid.  See paragraphs [0027-0028]. 
	Regarding instant claim 2, the composition comprises 1 to 55% cannabinoid receptor binding agent and 1 to 75% polymeric nanoparticles.  See claim 1.  This reads on a pharmaceutical agent present in an amount of at least 100 wt.% relation to the polymer.  
	Regarding instant claim 3, Bevier teaches that one may use various combinations of polymers, i.e., one or more polymers.  See paragraph [0085]. 
	Regarding instant claim 9, the polymer is selected from polyethylene oxide, polyvinyl pyrrolidine, cellulose, collagen, gelatin, etc.  See paragraphs [0085-0086].  
	Regarding instant claim 10, the composition may be disposed on a substrate such as a patch.  See paragraph [0061].  
	Bevier does not teach first and second polymers degrading over a first and second time period.  
	Johnson teaches a scaffold comprising a first polymeric electrospun fiber comprising a first material and a first degradation rate, and a second polymer electrospun fiber comprising a second material having a second degradation rate.  See abstract.  Fibers may be formed into a variety of shapes including a patch, sheet, or sheet-like fiber mold.  See paragraph [0076]. The first degradation rate is from 1 day to about 1 month and the second degradation rate is from about 1 month to about 24 months.  See claims 5 and 6. Thus the degradation rates may partially overlap but do not have to overlap.  The two polymer solutions are co-spun onto the mandrel to form a scaffold.  See Example 1.  Johnson teaches that the polymer injection system is configured to eject polymer solution to an atmosphere to permit the flow of the polymer solution from the injection system to the mandrel.  The polymer injection system can include a syringe or multiple syringes.  See paragraph [0079]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use co-electrospinning as a known technique effective when using multiple polymers to achieve different degradation times within the same product.  One would have been motivated, with a reasonable expectation of success, to optimize the release profile of the pharmaceutical agent. It would have been well within the purview of the skilled artisan to modify the dimensions of the sheet/patch dependent on the size of the wound for optimal delivery. 

11.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevier (U.S. Patent Application Publication No. 2014/0302121) in view of Johnson (U.S. Patent Application Publication No. 2016/0317706) as applied to claims 1-7 and 9-11 above and further in view of Diaz et al. (Adv. Funct. Mater. 2006).
	Neither Bevier or Johnson teach coaxial configuration.
	Diaz et al. teach co-electrospinning of a hydrophilic polymer melt and a hydrophobic fluid resulting in encapsulation.  See abstract.  The method allows for one step fabrication of coaxial micro- and nanofibers of different pairs of polymers for different applications.  See page 2110.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use co-electrospinning to form coaxial fibers in a core-shell product.  One would have been motivated, with a reasonable expectation of success, because Diaz et al. specifically teach encapsulation protects substances from harsh environments.  See page 2110.  

Conclusion
12.	No claims are allowed at this time.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615